Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is entered into as of January 1, 2007 (the “Effective
Date”) by and between JASON BROWN (“Executive”) and ORGANIC HOLDING COMPANY,
INC., a Delaware corporation (the “Company”).

In consideration of the mutual covenants in this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.             Duties and Scope of Employment.

(a)           Position.  The Company shall employ Executive as its Chairman,
President and Chief Executive Officer for the term of his employment under this
Agreement (“Employment”).  Executive shall report to the Board of Directors (the
“Board”) of the Company.

(b)           Obligations.  Executive shall devote his full business efforts and
time to the Company and shall not render services to any other person or entity
without the express prior approval of the Board.  Executive represents and
warrants to the Company that he is under no contractual obligations or
commitments inconsistent with his obligations under this Agreement.

2.             Cash and Incentive Compensation.

(a)           Salary.  The Company shall pay Executive as compensation for his
services a base salary at an annual rate of $225,000, subject to annual
increases by the Board.  Such salary shall be payable in accordance with the
Company’s standard payroll procedures.  The annual compensation specified in
this subsection (a) is referred to in this Agreement as “Base Compensation.”

(b)           Incentive Bonuses.  Executive shall be eligible for a cash bonus
(the “Incentive Bonus”) of 35% of his Base Compensation per year.  The Board
may, in its discretion, pay additional bonuses.  25% of the Incentive Bonus will
be based on achievement by Executive of performance goals which will be mutually
agreed upon by Executive and the Board each year, 25% of the Incentive Bonus
will be subject to the discretion of the Board, and 50% of the Incentive Bonus
will be based on achievement of performance goals by the Company.  All goals
described in this paragraph shall be mutually agreed upon by Executive and the
Board by February 28, 2007 (with respect to 2007) and by December 31, 2007 and
each year thereafter (with respect to 2008 and each succeeding year).

(c)           Stock Option Award.

(i)            Effective upon the closing of the merger of the Company with a
subsidiary of a publicly traded corporation (the “Parent Company”), the Company
shall grant to Executive options to purchase shares of the Parent Company’s
Common Stock equal to 5% of the outstanding shares of Common Stock of the Parent
Company as of the effective date of such


--------------------------------------------------------------------------------


merger, calculated on a fully diluted basis (the “Stock Options”), which shall
be incentive stock options to the extent possible under the Internal Revenue
Code.  The exercise price per share under the Stock Options shall equal 110% of
the value of one share of Common Stock of the Parent Company in the equity
financing associated with the merger.  The Stock Options shall be granted in
accordance with the terms and conditions of the Company’s 2007 Stock Option
Plan.  Subject to subparagraph (ii) immediately below, 25% of the Stock Options
shall vest after 12 months of employment, and the balance shall vest over the
next 36 months for a total vesting period of 48 months.

(ii)           All of the Stock Options shall become vested if within twelve
(12) months after the Company is subject to a Change in Control, the Company
terminates Executive’s employment for any reason other than Cause, or if
Executive terminates his employment for Good Reason (as defined below).  “Change
in Control” shall mean (i) the consummation of a merger or consolidation of the
Company with or into another entity or any other corporate reorganization, if
more than 50% of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Company immediately prior to such merger, consolidation or other reorganization;
or (ii) the sale, transfer or other disposition of all or substantially all of
the Company’s assets.  A transaction shall not constitute a Change in Control if
its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

3.             Executive Benefits.  During his employment, (i) Executive shall
be entitled to 15 working days of vacation for each 12 months of employment, to
be scheduled in advance; (ii) the Company shall pay the full cost of health,
dental and vision coverage for Executive and his family (excluding any
copayments), subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan (“Health Benefits”); and (iii) the Company
will purchase and pay the premiums for an insurance policy or policies in an
aggregate amount of not less than $4,000,000 insuring the life of Executive, the
beneficiaries of which shall be selected by Executive.  Executive shall be paid
for any unused vacation.  Commencing January 1, 2008, and continuing during the
balance of the term of this Agreement, Executive shall be paid a car allowance
of $750 per month.

4.             Business Expenses.  Executive shall be authorized to incur
necessary and reasonable travel, entertainment and other business expenses in
connection with his duties.   The Company shall reimburse Executive for all such
expenses upon presentation of appropriate supporting documentation.

5.             Term of Employment.

(a)           Basic Rule.  The Company shall employ Executive during the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (the “Expiration Date”), provided that (i) Executive’s employment
may be terminated at any time as described below; and (ii) after the Expiration
Date, this Agreement shall automatically renew for

2


--------------------------------------------------------------------------------


successive one (1) year terms unless either party gives the other written notice
of its election not to renew this Agreement not less than ninety (90) days
before the Expiration Date or any anniversary of the Expiration Date.

(b)           Involuntary Termination, Resignation or Death. The Company may
terminate Executive with or without Cause (as defined below).  Executive may
resign at any time and for any reason (or no reason) effective upon delivery of
written notice of termination.  Executive’s Employment shall terminate
automatically in the event of his death.

(c)           Rights Upon Termination.  Except as expressly provided in Section
6, upon the termination of Executive’s Employment, he shall only be entitled to
the compensation, benefits and reimbursements described in Sections 2, 3 and 4
for the period preceding the effective date of the termination.

(d)           Termination of Agreement.  This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied.  The termination of
this Agreement shall not limit or otherwise affect any of Executive’s
obligations under Sections 7 and 8.

6.             Benefits Upon Resignation for Good Reason, Termination for
Reasons Other than Cause, or Permanent Disability.

(a)           Eligibility for Termination Benefits.  This Section 6 shall apply
if, during the term of this Agreement, the Company terminates Executive’s
Employment because of Executive’s Permanent Disability (as defined below), for
any other reason other than Cause (as defined below), or if Executive terminates
his Employment for Good Reason.

(b)           Severance Payments and Benefits.  If this Section 6 applies, then
the Company shall (i) continue to provide and pay for Health Benefits to
Executive and his family for the Continuation Period (as defined below), (ii)
immediately upon such termination, pay Executive a lump sum equal to his monthly
compensation at the then-applicable monthly Base Compensation rate multiplied by
the number of months in the Continuation Period, and (iii) except in the case of
Executive’s Permanent Disability or termination for Cause, during the
Continuation Period, provide Executive with outplacement services and assistance
customarily provided to former chief executive officers of corporations whose
shares are publicly traded, provided that the cost of such outplacement services
and assistance shall not exceed $20,000.  The above described payments and
actions shall be made or taken in exchange for a general release of all claims
Executive and his successors may have against the Company in a form acceptable
to the Company which Executive shall execute and deliver before any payment is
made or benefit provided pursuant to this Section 6.

(c)           Definition of “Cause.”  For all purposes under this Agreement,
“Cause” shall mean:

(i)            An unauthorized use or disclosure by Executive of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;

3


--------------------------------------------------------------------------------


(ii)           Executive’s conviction of, or plea of “guilty” or “no contest”
to, a felony under the laws of the United States or any state thereof; or

(iii)          A continued failure by Executive to perform assigned duties,
comply with the Company’s written policies or rules, or comply with any written
agreement between the Company and the Executive, which continues for more than
thirty (30) days after receiving written notification of such failure from the
Board.

(d)           Definition of “Permanent Disability.”  For all purposes under this
Agreement, “Permanent Disability” shall mean that Executive, when notice of
termination is given, has failed to perform his duties under this Agreement for
not less than 120 days (whether or not consecutive) in any 365-day period as a
result of his incapacity due to physical or mental illness or injury.

(e)           Definition of “Good Reason.”  For all purposes under this
Agreement, “Good Reason” shall mean that Executive voluntarily terminates his
Employment after any of the following occur:

(i)            The assignment to Executive of any duties or responsibilities
which result in any diminution or adverse change in Executive’s position, status
or circumstances of employment;

(ii)           Any failure by the Company to continue in effect any benefit plan
or arrangement, including incentive plans or plans to receive securities of the
Company, in which Executive is participating, or the taking of any action by the
Company which would adversely affect Executive’s participation in or reduce
Executive’s benefits under such plans or arrangements;

(iii)          a relocation of Executive or the Company’s principal executive
offices to a location more than 90 miles from the current location of the
Company’s principal executive offices;

(iv)          any breach by the Company of any provision of this Agreement; or

(v)           any failure by the Company to obtain the assumption of this
agreement by any successor or assign of the Company.

(f)            Definition of “Continuation Period.”  For all purposes under this
Agreement “Continuation Period” shall mean a period commencing on the date of
the termination of Employment and ending on the date which is twelve (12) months
following the termination of Employment.

4


--------------------------------------------------------------------------------


7.             Non-Competition and Non-Sollicitation.

(a)           Non-Competition.

(i)            While employed by the Company and for three (3) years after the
termination of his Employment for any reason, Executive shall not, directly or
indirectly, throughout the United States, (i) engage primarily in the business
of selling prepared food either through cafes or corporate catering operations
(the “Business”); (ii) render any services to any person or entity engaged in
activities which compete with the Business; or (iii) become interested in any
entity which competes with the Business in any capacity, including, without
limitation, as an individual, partner, shareholder, officer, director, member,
principal, employee, agent, trustee, consultant, creditor or financier.

(ii)           Executive shall not, directly or indirectly, assist or encourage
any other person in carrying out, directly or indirectly, any activity that
would be prohibited by the above provisions of this Section 7 if such activity
were carried out by Executive, either directly or indirectly, and in particular
Executive shall not, directly or indirectly, induce any employee of the Company
to carry out, directly or indirectly, any such activity.

(iii)          Ownership by Executive, as a passive investment, of less than 1%
of the outstanding shares of capital stock of any Company listed on a national
securities exchange or publicly traded in the over-the-counter market shall not
constitute a breach of this Section 7(a).

(b)           Non-Solicitation.  While employed by the Company and for the
Non-Solicitation Period (as defined below), Executive shall not, either directly
or indirectly, on his own behalf or in the service or on behalf of others (i)
solicit or divert, or attempt to solicit or divert (A) any person then employed
by the Company or (B) any person then serving as a sales representative of, or a
consultant to the Company, or (ii) solicit, divert or do business with, or
attempt to solicit, divert or do business with, any customer of or supplier to
the Company.  For purposes of this Agreement, the “Non-Solicitation Period”
shall mean the three (3) year period immediately after the termination of
Executive’s Employment by Executive or by the Company.

8.             Nondisclosure.

Executive has previously entered into an Employee Proprietary Information and
Inventions Assignment Agreement with the Company (the “Proprietary Information
Agreement”), which is incorporated herein by reference.

9.             Successors.

(a)           Company’s Successors.  This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.

5


--------------------------------------------------------------------------------


(b)           Executive’s Successors.  This Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10.           Miscellaneous Provisions.

(a)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b)           Modifications and Waivers.  No provision of this Agreement shall
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by Executive and by an authorized officer of
the Company or other person designated by the Board.  No waiver by either party
of any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

(c)           Whole Agreement.  This Agreement supersedes any prior agreement
between Executive and the Company in its entirety.  No other agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement and the Proprietary Information Agreement contain the entire
understanding of the parties with respect to their subject matter.

(d)           Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect taxes and other charges required to be
withheld by law.

(e)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington.

(f)            Severability.  The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

(g)           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled in Seattle,
Washington, by arbitration in accordance with the JAMS Employment Arbitration
Rules and Procedures.  The decision of the arbitrator shall be final and binding
on the parties, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitrator shall be
empowered to enter an equitable decree mandating specific enforcement of the
terms of this Agreement.  The Company and Executive shall share equally all fees
and expenses of the

6


--------------------------------------------------------------------------------


arbitrator; provided, however, that arbitrator shall award to the prevailing
party all fees and expenses of the arbitrator and all of the legal fees and
out-of-pocket expenses.

(h)           No Assignment.  This Agreement and all rights and obligations of
Executive hereunder are personal to Executive and may not be transferred or
assigned by Executive at any time.  The Company may assign its rights under this
Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.

(i)            Counterparts.  This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument,

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

ORGANIC HOLDING COMPANY, INC.
a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Jason Brown, Chief Executive Officer

 

JASON BROWN

 

 

 

 

 

“Executive”

By:

 

 

 

 

Douglas Lioon, Director

 

 

 

7


--------------------------------------------------------------------------------